FILED
                            NOT FOR PUBLICATION                             JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-30067

               Plaintiff - Appellee,             D.C. No. CR-01-05218-001-RJB

  v.
                                                 MEMORANDUM *
CHRISTOPHER PAUL HAWK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Christopher Paul Hawk appeals from the district court’s decision on remand

pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc), that

it would not have imposed a materially different sentence had it known that the

Sentencing Guidelines were advisory. Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Hawk’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief and Hawk has

filed a supplemental brief. No answering brief has been filed.

      Hawk’s request for new counsel is denied.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    07-30067